DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 is grammatically incorrect.  It is believed that the word “is” is missing after the word “module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG).  
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system for assisting with product selection using a fit score as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine".  Therefore, the claims are directed to a statutory eligibility category.
	Step 2A: The invention is directed to a system for assisting with product selection using a fit score which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
“A system comprising”:
“a user information database structured to store first information corresponding to a consumer and a first fit score corresponding to a current product associated with the consumer”;
“a product information database structured to store second information corresponding to a new product”; and
“… including a fit score determination module structured to determine a second fit score of the new product based on the first information and the second information, to determine if the second fit score is greater than the first fit score, and … in response to determining that the second fit score is greater than the first fit score”.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
	STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
	The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).  When taken the steps individually, these steps are 
“a communication unit structured to communicate with a user device”;
“a processing unit”; and 
“to control the communication unit to push a notification to the user device”.  
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
	In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
	Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
	CONCLUSION.  It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
	Dependent claims 2-10 also fail to claim patent-eligible subject matter because the additional limitations cannot be considered statutory. In reference to claims 2-10, these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claims have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014).  If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claim 11 is directed to a method similar to claim 1 and claims 12-15 depend from claim 11.  Claims 11-15 are not directed to statutory subject matter for the same reasons as claims 1-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0306330 A1 (hereinafter “Richard”) in view of U.S. Patent Application Publication 2019/0213638 A1 (hereinafter “Hurewitz”).  
With respect to claim 1, Richard discloses 
“A system comprising”: Richard, paragraph 0004; 
“a user information database structured to store first information corresponding to a consumer and a first fit score corresponding to a current product associated with the consumer”; Richard, paragraphs 0004, 0034 (information relating to fit score is stored in database); 
“a product information database structured to store second information corresponding to a new product”; Richard, paragraphs 0004, 0034 (information relating to products is stored in database); 
“a communication unit structured to communicate with a user device”; Richard, paragraphs 0029, 0030 (data are downloaded from system onto user device by a communication unit); and
a processing unit including a fit score determination module structured to determine a second fit score of the new product based on the first information and the second information, to determine if the second fit score is greater than the first fit score, and to control the communication unit ….”  Richard, paragraphs 0033-35 (data stored in database are used to compare products and determine best fit).  
Richard does not explicitly disclose pushing a notification.  Hurwitz discloses pushing a notification to a user device when a new or improved product is available.  Hurewitz, paragraphs 0032, 0035.  Richard in view of Hurewitz therefore discloses “to push a notification to the user device in response to determining that the second fit score is greater than the first fit score”.  
	Both Richard and Hurewitz relate to selecting products.  Richard, abstract; Hurewitz, abstract.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the push notification feature as taught by Hurewitz in the method of Richard with the motivation of selling new products by advertising them to users.  See, Hurewitz, paragraphs 0032, 0035.  
	With respect to claim 2, Richard discloses “wherein the current product is a first patient interface device, the new product is a second patient interface device, and the consumer is a patient”.  Richard, abstract (masks are compared for patients).  
With respect to claim 3, Richard discloses “wherein the first information includes one or more characteristics of the consumer, and wherein the one or more characteristics of the consumer includes a geometry of the consumer”.  Richard, paragraphs 0004, 0005 (mask is selected in part based on image of patient’s face and measurements derived from image).  
	With respect to claim 4, Richard discloses “wherein the second information includes one or more characteristics of the new product, wherein the one or more characteristics of the new product includes a geometry of the new product”.  Richard, paragraph 0033 (measurements of patient’s face are compared to measurements of mask stored in database).  
With respect to claim 5, Richard discloses “wherein the fit score determination module is structured to determine the second fit score based on a comparison of the geometry of the consumer and the geometry of the new product”.  Richard, paragraph 0033 (measurements of patient’s face are compared to measurements of mask stored in database).  
	With respect to claim 6, Richard discloses “wherein the fit score determination unit is structured to determine when the second information corresponding to the new product is stored in the product database and to responsively determine the second fit score of the new product based on the first information and the second information, determine if the second fit score is greater than the first fit score ….”  Richard, paragraph 0033 (patient measurements are compared to measurement of multiple masks).  Hurewitz discloses pushing new and improved product notifications to users.  Hurewitz, paragraphs 0032, 0035.  Richard in view of Hurewitz discloses “… and control the communication unit to push the notification to the user device in response to determining that the second fit score is greater than the first fit score”.  
	With respect to claim 7, Richard discloses “wherein the fit score determination module structured to periodically determine the second fit score of the new product based on the first information and the second information, to determine if the second fit score is greater than the first fit score….”  Richard, paragraph 0033 (patient measurements are compared to measurement of multiple masks).  Hurewitz discloses periodically pushing new and improved product notifications to users.  Hurewitz, paragraphs 0032, 0035.  Richard in view of Hurewitz discloses “wherein the fit score determination module structured to periodically determine the second fit score of the new product based on the first information and the second information, to determine if the second fit score is greater than the first fit score, and to control the communication unit to push the notification to the user device in response to determining that the second fit score is greater than the first fit score”.  
With respect to claim 8, Richard discloses “wherein the product database structured to store a plurality of second information corresponding to a plurality of new products, and wherein the fit score determination module structured to determine the second fit score of multiple of the plurality of new products based on the first information and the plurality of second information, to determine if any of the second fit scores is greater than the first fit score ….”  Richard, paragraph 0033 (patient measurements are compared to measurement of multiple masks).  Hurewitz discloses periodically pushing new and improved product notifications to users.  Hurewitz, paragraphs 0032, 0035.  Richard in view of Hurewitz discloses “… and to control the communication unit to push the notification to the user device in response to determining that any of the second fit scores is greater than the first fit score”.  
	With respect to claim 9, Richard discloses “wherein the … includes information on an identity of the new product”.  E.g., Richard, paragraph 0033 (products are identified).  Hurewitz discloses periodically pushing new and improved product notifications to users.  Hurewitz, paragraphs 0032, 0035.  Richard in view of Hurewitz discloses “wherein the notification includes information on an identity of the new product”.
	With respect to claim 11, Richard discloses 
“A method of assisting with product selection, the method comprising”: Richard, paragraph 0004; 
“obtaining first information corresponding to a consumer and a first fit score corresponding to a current product associated with the consumer”; Richard, paragraphs 0004, 0034 (information to fit score is stored in database); 
“obtaining second information corresponding to a new product”; Richard, paragraphs 0004, 0034 (information to products is stored in database); 
“determining a second fit score of the new product based on the first information and the second information”; Richard, paragraphs 0033-35 (data stored in database is used to compare products and determine best fit); 
“determining if the second fit score is greater than the first fit score”; Richard, paragraphs 0033-35 (data stored in database is used to compare products and determine best fit); and
“in response to determining that the second fit score is greater than the first fit score, ….”  Richard, paragraph 0038 (when best fitting mask is determined, patient is notified).  
	Hurewitz disclose “… pushing a notification to a user device”.  Hurewitz, paragraphs 0032, 0035.  
With respect to claim 12, Richard discloses “wherein the current product is a first patient interface device, the new product is a second patient interface device, and the consumer is a patient”.  Richard, abstract (masks are compared for patients).  
	With respect to claim 13, Hurewitz discloses “further comprising: determining if the new product is available, and wherein obtaining second information corresponding to the new product include obtaining second information corresponding to the new product in response to determining that the new product is available”.  Hurewitz, paragraphs 0032, 0035 (system must determine that products are available before pushing notifications).  
	With respect to claim 14, Hurewitz discloses “further comprising: waiting a predetermined period of time after determining if the second fit score 1s greater than the first fit score; and
after waiting the predetermined period of time”: Hurewitz, paragraphs 0032, 0035 (system periodically, meaning after fixed amount of time, and repeatedly pushes new product information).  
Richard discloses “obtaining first information corresponding to the consumer and the first fit score corresponding to the current product associated with the consumer; obtaining third information corresponding to a second new product;  determining a third fit score of the second new product based on the first information and the third information; determining if the third fit score is greater than the first fit score; and in response to determining that the third fit score is greater than the first fit score, pushing a second notification to the user device”.  Richard, paragraphs 0033-35, 0038 (best fit of many products is determined and result is pushed to user).  
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of Hurewitz as applied to claims 1-9 and 11-14 above, and further in view of U.S. Patent Application Publication 2016/0155017 A1 (hereinafter “Vlutters”).  
	With respect to claims 10 and 15, Hurewitz discloses periodically pushing new and improved product notifications to users.  Hurewitz, paragraphs 0032, 0035.  Richard and Hurewitz do not explicitly disclose determining a degree of improvement.  Vlutters discloses calculating a geometric fit score, which in comparison with the geometric fit scores relating to other products necessarily discloses a degree of improvement.  Vlutters, paragraph 0014.  Richard in view of Hurewitz and further in view of Vlutters therefore suggests “wherein the fit score determination module is structured to determine a degree of improvement of the new product over the current product, and wherein the notification includes information on the degree of improvement”.
	Richard, Hurewitz, and Vlutters all relate to selecting products.  Richard, abstract; Hurewitz, abstract; Vlutters, abstract.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the fit score feature as taught by Vlutters in the method of Richard/Hurewitz with the motivation of enabling more accurate and time efficient comparison of multiple masks.  Vlutters, paragraph 0009.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3625



/ETHAN D CIVAN/Primary Examiner, Art Unit 3625